DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims1, 11 recites  an apparatus/method  for recording a video in a vehicle, the apparatus comprising: a camera configured to obtain a video of surroundings of the vehicle; a first sensor configured to sense a surrounding motion of the vehicle; a second sensor configured to sense an impact from the surroundings of the vehicle; and a controller configured to: determine a video recording mode of the camera, based on whether the surrounding motion of the vehicle is consecutively made for a specific time period or more, and control operations of the camera and the first sensor, based on the video recording mode, wherein when the surrounding motion of the vehicle is consecutively detected for a first time period or more, the controller is configured to: determine the video recording mode as a periodic recording mode; and control the camera and the first sensor to be repeatedly operated and paused in the periodic recording mode.

The closest prior arts, Gatti, either singularly or in combination fails to anticipated or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484